DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Claims 1,5-7,13,15,16 and 20 are amended.
Claim 19 has been canceled.
Claim 21 has been added.
Claims 1-18 and 20-21 are pending.
Response to Argument
Applicant’s arguments/remarks regarding claim rejections under 35 USC § 103, filed on 29 January, 2021, have been fully considered but is not persuasive.

Argument 1: (Summary of pages 12-14 – Examiner emphasis – Bold & Underline).
Applicant argues that the cited references do not teach 01 suggest at least:
based at least on the BOT delegation features, selecting a candidate BOT that matches the input query from the collection of BOTs, the candidate BOT having a corresponding BOT delegation feature indicating that another BOT has previously delegated control to the candidate BOT to fulfill a particular intent related to the input query.

Response:
Examiner respectfully disagrees.
In particular, Lee discloses the “based at least on the BOT delegation features, selecting a candidate BOT that matches the input query from the collection of BOTs, the candidate BOT having a corresponding BOT delegation feature indicating that another BOT has previously delegated control to the candidate BOT to fulfill a particular intent related to the input query”. Lee, Col. 14, lines 56-67 discloses based at least on the BOT delegation features (Lee - discloses a resource phrase in which an agent A2 (delegates control to a second BOT, referred to as a called BOT) has been triggered by an incoming message from another Agent A1 (a delegation feature where a first BOT is referred to as a calling BOT) which for instance needs to delegate tasks), selecting a candidate BOT that matches the input query from the collection of BOTs (Lee – discloses a database with a collection of bots tracking capabilities and the activities of each bot. A planner and scheduler 220 searches through the bot database to match each request with the capabilities of the bots stored in the database and select an appropriate bot(s) to fulfil each request. In col. 6, lines 29-33 and lines 45-59, Lee discloses a collaborative stage in which inter-agent collaboration between agents 105, 110,115 and 120 to carry out the tasks by outputting control messages to the components of the system 125 they control. The CABS agents 105, 110, 115, 120 have various tasks to carry out and resources to control. The agents will need both to collaborate together and to carry out tasks. The tasks will include those directly involved in providing services to a user but may also include auxiliary tasks). Thus, Anger in view of Lee disclose all of the limitations of claim 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3,5,10-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. (US 2018/0150524 A1), in view of Lee et al. (US 6,263,358 B1).


Regarding claim 1, Anger discloses a system comprising (Anger [0010] FIG. 6 is a block diagram depicting an example of a system for a messaging service):

intercept signals communicated among a collection of BOTs and/or probe capabilities of the BOTs in the collection of BOTs (Anger [0041-0042], discloses that a user may submit a query or task directly in the search bar 102, and may receive responses from bots in the search results element 104. FIG. 1B depicts an example of submitting such a query or task, [0041]. In response to receiving a request, a system (such as a bot search server) may perform language processing to identify a type of the request, and may search for bots capable (probe capabilities of the BOTs in the collection of BOTs) of responding to the determined type of request, [0042]), 
wherein the BOTs of the collection correspond to computer-implemented agents that provide different services in response to user input (Anger [0001;0041-0042], [0001] discloses the evolution of online messaging robots, or bots to the point that they are able to effectively perform tasks (different services) or carry on conversations with 
based at least on the intercepted signals and/or the probed capabilities (Anger [0041-0042], in some embodiments, the user may submit a query or task directly in the search bar 102, and may receive responses from bots in the search results element 104. FIG. 1B depicts an example of submitting such a query or task, [0041]. In response to receiving a request (based at least on the intercepted signals), a system (such as a bot search server) may perform language processing to identify a type of the request, and may search for bots capable of responding to the determined type of request (probing capabilities of bots), [0042]),
detect BOT delegation instances by at least one of (Anger [0043], discloses a  system that may select the top-ranked bot (detect BOT delegation instances) and provide a response only from that bot. The system may query the top-ranked bots and provide responses from each. The system may return a list of the top-ranked bots that are capable of responding to the request, and the user may select one of the bots for direct interaction): 

receive an input query (Anger [0016; 0042], discloses the system may serve as a proxy for the bot, with the user submitting queries to the system and the system querying the bot for responses to send back to the originating user, [0016]. A system (such as a bot search server) receives a request to perform a task and in response perform language processing to identify a type of the request, and search for bots capable of responding to the determined type of request);
select a candidate BOT that matches the input query from the collection of BOTs based at least on a BOT delegation feature (Anger [0015,0042 & 0048], in response to a request to perform a task, search for a bot in a database of bots to select an 
derived from the signal data store, indicating that another BOT delegated control to the candidate BOT to fulfill a particular intent related to the input query or is preconfigured to delegate control to the candidate BOT to fulfill the particular intent related to the input query (Anger [0015,0042 & 0048], in response to a request to perform a task, search for a bot in a database of bots to select an appropriate bot to perform a particular task, [0015]. Furthermore, the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database (signal data store) may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot, [0048]).
Anger did not explicitly disclose detecting delegation events in which calling BOTs delegate control to a called BOTs to fulfill different intents when providing services to users, or detecting that the calling BOTs are preconfigured to interact with the called BOTs to have the called BOTs fulfill the different intents when providing the services to the users, and provide an output result, via an output signal, that conveys the candidate BOT that has been selected.
Lee discloses detecting delegation events in which calling BOTs delegate control to a called BOTs to fulfill different intents when providing services to users, or detecting 
provide an output result, via an output signal, that conveys the candidate BOT that has been selected (Lee, Col. 16, lines 1-2, Stage Eleven: send acceptance (conveys the candidate BOT that has been selected) and replies (S.sub.10 -S.sub.11)).
Anger and Lee are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots or agents to service user request.


Regarding claim 2, Anger and Lee disclose the system of claim 1, wherein the hardware circuitry configured to:
detect a particular BOT delegation instance by a particular calling BOT to called BOT responsive to detecting that a reference to the particular called BOT is included by the particular calling BOT in a message stream (Lee, Col 14, lines 56-67, Resource Phase: In this phase, an agent A2 (delegates control to a second BOT, referred to as a called BOT) has been triggered by an incoming message from another Agent A1 (any first BOT, referred to as a calling BOT) which for instance needs to delegate tasks. The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 (detection logic configured) which will call on the planner and scheduler 220, and on the various databases 230, 225, 215, 245 in building and running a co-ordination graph in order to respond to agent A1. In the resource phase, agent A2 will use the task database 230 to see what resources a task requires, and the resource and commitment databases 225, 245 to see if it has those resources available).
The motivation to combine is similar to that of claim 1.

Regarding claim 3, Anger and Lee disclose the system of claim 1, wherein the hardware logic circuitry is configured to:
 detect a particular BOT delegation instance by a particular calling BOT to a particular called BOT responsive to detecting that a call and/or command is exchanged between the particular calling BOT and the particular called BOT (Lee, Col 14, lines 56-67, Resource Phase: In this phase, an agent A2 (a particular called BOT) has been triggered by an incoming message (detecting that a call and/or command is exchanged between the particular calling BOT and the particular called BOT) from another Agent A1 (a particular calling BOT) (any first BOT, referred to as a calling BOT) which for instance needs to delegate tasks. The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 (detection logic configured) which will call on the planner and scheduler 220, and on the various databases 230, 225, 215, 245 in building and running a co-ordination graph in order to respond to agent A1. In the resource phase, agent A2 will use the task database 230 to see what resources a task requires, and the resource and commitment databases 225, 245 to see if it has those resources available).
The motivation to combine is similar to that of claim 1.

Regarding claim 5, Anger and Lee and disclose the system of claim 1, wherein each BOT delegation signal in the signal data store includes at least: 
a first data item that identifies a specific calling BOT (Lee, Col 14, lines 56-67, The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 (detection logic configured) which will call on the planner and scheduler 220, agent A1)). In the resource phase, agent A2 will use the task database 230 to see what resources a task requires, and the resource and commitment databases 225, 245 to see if it has those resources available); 
a second data item that identifies a specific called BOT (Lee, Col 14, lines 56-67, Resource Phase: In this phase, an agent A2 (identifies a particular called BOT) has been triggered by an incoming message (detecting that a call and/or command is exchanged between the particular calling BOT and the particular called BOT) from another Agent A1 (called bot, (agent A1)) (any first BOT, referred to as a calling BOT) which for instance needs to delegate tasks. The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 (detection logic configured) which will call on the planner and scheduler 220, and on the various databases 230, 225, 215, 245 in building and running a co-ordination graph in order to respond to agent A1 (database contains co-ordination data identifying agent A1). In the resource phase, agent A2 will use the task database 230 to see what resources a task requires, and the resource and commitment databases 225, 245 to see if it has those resources available); and
 a third data item that identifies specific intent that the specific called BOT is called on to fulfill (Lee, Col. 39, lines 26-41, Referring to FIG. 13 and returning to the "MakeComputer" task mentioned above, the GANTT chart 700 might be displayed on screen with selection boxes for selecting the agent and task to look at. As shown, the selection boxes 1305, 1310 have been used to select task "MakeComputer" for agent C 
The motivation to combine is similar to that of claim 1.

Regarding claim 10, Anger and Lee disclose the system of claim 1, Anger and Lee disclose wherein the hardware logic circuitry is configured to: 
retrieve at least some of the BOT delegation signals from the signal data store (Lee, [0048] the list or database may also track one or more filtering metrics 212 for filtering out candidate bots, and/or ranking metrics 214 for ranking the filtered list of bots based at least in part on, e.g., retention and engagement metrics. Alternatively or in addition, the filtering metrics 212 and/or engagement metrics 214 may be tracked by the bot providers 222, and the bot server 208 may query the bot providers 222 for values for the metrics on an as-needed basis. Still further, the metrics may be tracked on yet a different system, such as a social networking server, and the bot server 208 may retrieve the metrics from the other system when needed); 
generate one or more metadata items based at least on the BOT delegation signals that have been retrieved, each metadata item being associated with an identified BOT and describing a property of the identified BOT (Anger [0048; 0061] The bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot, [0048]. The types of request that 
store said one or more metadata items in a metadata data store (Anger, [0048] the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot) and
The motivation to combine is similar to that of claim 1.

Regarding claim 11 Anger and Lee disclose the system of claim 10,
wherein one metadata item that is generated for a given BOT indicates whether the given BOT is capable of satisfying a specified intent (Anger [0048] the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling (data indicating what a given bot is capable of satisfying), and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot),
wherein the one or more metadata items are generated by interpreting a given BOT delegation signal indicating that the given BOT calls one or more other BOTs to perform the specified intent as evidence that the given BOT cannot perform the specified intent (Anger, [0014] Messaging bots are typically programmed to respond to requests or queries in a specified manner. Because each bot is programmed to respond 
wherein the one or more metadata items are generated by interpreting a further BOT delegation signal indicating that the given BOT is called by one or more other BOTs to perform the specified intent as evidence that the given BOT performs the specified intent (Anger, [0014] Messaging bots are typically programmed to respond to requests or queries in a specified manner. Because each bot is programmed to respond in distinct manners, different bots may be of higher quality or usefulness to a user. For example, some bots may respond to users quickly and frequently, while others may fail to respond to a request. In some cases, the information provided by the bot is useful (evidence that the given BOT can perform the specified intent), while in others the bot's answers may be nonsensical (evidence that the given BOT cannot perform the specified intent). Some bots may be sufficiently useful that users return to the bot for new queries or follow-ups, whereas other less successful bots may not see repeat users).
The motivation to combine is similar to that of claim 10.

Regarding claim 12, Anger and Lee disclose the system of claim 10, 

wherein the rating score for the given BOT is derived based at least one or more rating scores that are respectively associated with one or more other BOTs that are interactively linked to the given BOT (Anger [0017] Identifying the bots to surface may be a two-step process. First, the list of candidate bots may be filtered based on filtering metrics (e.g., whether the bot is properly configured and whether the bot speaks the language of the user). Then, the remaining bots may be ranked based on ranking metrics (e.g., engagement and retention metrics). The ranking metrics may be weighted, with weights being predetermined, based on context, and/or established based on machine learning algorithms. Some of the filtering metrics may be used as ranking metrics, and vice versa).
The motivation to combine is similar to that of claim 10. 

Regarding claim 13, Anger disclose a method, implemented by one or more computing devices, the method comprising:

storing BOT delegation signals in a signal data store in response to said detecting (Anger, [0048] discloses a list or database (data store for filtering/selection/delegation signal) may also track one or more filtering metrics 212 for filtering out candidate bots, and/or ranking metrics 214 for ranking the filtered list of bots based at least in part on, e.g., retention and engagement metrics);
receiving an input query (Anger [0016; 0042], discloses the system may serve as a proxy for the bot, with the user submitting queries to the system and the system querying the bot for responses to send back to the originating user, [0016]. A system (such as a bot search server) receives a request to perform a task and in response perform language processing to identify a type of the request, and search for bots capable of responding to the determined type of request);
selecting a candidate BOT that matches the input from the collection of BOTs based at least on a collection of features, the collection of features including at least one BOT delegation feature (Anger [0015,0042 & 0048], in response to a request to perform a task, search for a bot in a database of bots to select an appropriate bot to perform a 
derived from the signal data store, indicating that another BOT delegated control to the candidate BOT to fulfill a particular intent related to the input query or is preconfigured to delegate control to the candidate BOT to fulfill the particular intent related to the input query (Anger [0015,0042 & 0048], in response to a request to perform a task, search for a bot in a database of bots to select an appropriate bot to perform a particular task, [0015]. Furthermore, the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database (signal data store) may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot, [0048]).
Anger did not explicitly disclose providing an output result via an output signal that conveys the candidate BOT that has been selected; and invoking the candidate BOT identified in the output result in response to an activation event.
Lee discloses providing an output result via an output signal that conveys the candidate BOT that has been selected (Lee, Col. 16, lines 1-2, Stage Eleven: send acceptance (conveys the candidate BOT that has been selected) and replies (S.sub.10 -S.sub.11)). Col. 39, lines 26-41, Referring to FIG. 13 and returning to the "MakeComputer" task mentioned above, the GANTT chart 700 might be displayed on 
invoking the candidate BOT identified in the output result in response to an activation event (Lee, Col. 39, lines 26-41, Referring to FIG. 13 and returning to the "MakeComputer" task mentioned above, the GANTT chart 700 might be displayed on screen with selection boxes for selecting the agent and task to look at. As shown, the selection boxes 1305, 1310 have been used to select task "MakeComputer" for agent C 1300. The GANTT chart 700 shows the decomposition of the "MakeComputer" task into MakeTonerCartridge (Agent T) 1315, MakeMonitor (Agent M) 1325, MakeCPU (Agent U) 1320 and MakePrinter (Agent P) 1316).
Anger and Lee are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots or agents to service user request.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the teachings of Anger, the motivation would have been that a scheduling means may store the task data together with an indicator of status selected from at least two alternative statuses such as "tentative" and "firm". The indicator of status may be used by the scheduler to determine modes of managing such data, Lee, Col. 3, lines 51-57.
Regarding claim 14, Anger and Lee disclose the method of claim 13, further comprising using a component that is external to the collection of BOTs to detect the BOT delegation instance by:
intercepting one or more messages streams associated with the calling BOTs and detecting references to the called BOTs in the one or more message streams (Anger [0050] discloses that a bot server 208 may identify a predetermined number of top-ranked bots to return to the client device 202 as search results 216. Upon receiving the list of search results, the client device 202 may communicate directly with the bot by exchanging requests and responses 226 with the bot provider 222):
intercepting calls or commands exchanged between the calling BOTs and the called BOTs (Lee, Col. 14, lines 57-67, in this phase, an agent A2 has been triggered by an incoming message from another Agent A1 which for instance needs to delegate tasks. The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 which will call on the planner and scheduler 220, and on the various databases 230, 225, 215, 245 in building and running a co-ordination graph in order to respond to agent A1).
The motivation to combine is similar to that of claim 13.

Regarding claim 20, Anger discloses a computer-readable storage device storing computer-readable instructions, the computer-readable instructions, when executed by one or more hardware processors, causing the one or more hardware processors to perform acts comprising (Anger [0154] discloses implementing as instructions contained in or on a non-transitory computer-readable medium, which 
automatically detecting, BOT delegation instances among a collection of BOTs, the BOT delegation instances comprising instances in which calling BOTs delegate control to called BOTs to fulfill different intents in a course of providing BOT services (Anger [0043], discloses a  system that may automatically select the top-ranked bot (detect BOT delegation instances) and provide a response only from that bot. The system may query the top-ranked bots and provide responses from each. The system may return a list of the top-ranked bots that are capable of responding to the request, and the user may select one of the bots for direct interaction);
storing BOT delegation signals in a signal data store in response to said detecting (Anger, [0048] discloses a list or database (data store for filtering/selection/delegation signal) may also track one or more filtering metrics 212 for filtering out candidate bots, and/or ranking metrics 214 for ranking the filtered list of bots based at least in part on, e.g., retention and engagement metrics);
deriving, from the BOT delegation signals stored in the signal data store, BOT delegation feature reflecting the BOT delegation instances (Anger [0048-0051], discloses a server 208 which maintains a list of BOTs and their attributes. The attributes include, the name, capabilities and ranking based on tracked and filtered metrics from previous BOT retention and engagements (reflecting the BOT delegation instances). The system also includes a BOT server 208 serving as a proxy for a BOT provider 222, by forwarding the client's request 218 to the bot provider 222 and receiving a response 
receiving an input query (Anger [0016; 0042], discloses the system may serve as a proxy for the bot, with the user submitting queries to the system and the system querying the bot for responses to send back to the originating user, [0016]. A system (such as a bot search server) receives a request to perform a task and in response perform language processing to identify a type of the request, and search for bots capable of responding to the determined type of request);
Anger did not explicitly disclose based at least on the BOT delegation features, selecting a candidate BOT that matches the input query from the collection of BOTs, the candidate BOT having a corresponding BOT delegation feature indicating that another BOT has previously delegated control to the candidate BOT to fulfill a particular intent related to the input query; providing an output result, communicated via an output signal, that conveys the candidate BOT that has been selected.
Lee discloses disclose based at least on the BOT delegation features, selecting a candidate BOT that matches the input query from the collection of BOTs, the candidate BOT having a corresponding BOT delegation feature indicating that another BOT has previously delegated control to the candidate BOT to fulfill a particular intent related to the input query (Lee, Col 14, lines 56-67, discloses a resource phrase in which an agent A2 (delegates control to a second BOT, referred to as a called BOT) has been triggered by an incoming message from another Agent A1 (any first BOT, referred to as a calling BOT) which for instance needs to delegate tasks. The incoming message will be sent to the co-ordination engine and reasoning system 210 of A2 (detection logic configured) 
provide an output result, via an output signal, that conveys the candidate BOT that has been selected (Lee, Col. 16, lines 1-2, Stage Eleven: send acceptance (conveys the candidate BOT that has been selected) and replies (S.sub.10 -S.sub.11)).
Anger and Lee are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots or agents to service user request.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Lee into the teachings of Anger, the motivation would have been that a scheduling means may store the task data together with an indicator of status selected from at least two alternative statuses such as "tentative" and "firm". The indicator of status may be used by the scheduler to determine modes of managing such data, Lee, Col. 3, lines 51-57.


Regarding claim 21, Anger and Lee disclose the computer-readable storage device of claim 20, disclose wherein the candidate BOT is selected based at least on the input query having one or more keywords indicative of the particular intent, and the candidate BOT has previously fulfilled the particular intent for at least one calling BOT that delegated control to the candidate BOT (Anger [0041-0042; 0048], discloses that a user may submit a query or task directly in the search bar 102, and may receive responses from bots in the search results element 104. FIG. 1B depicts an example of submitting such a query or task, [0041]. In response to receiving a request, a system (such as a bot search server) may perform language processing to identify a type of the request, and may search for bots capable (probe capabilities of the BOTs in the collection of BOTs) of responding to the determined type of request, [0042]. Furthermore, the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may track a name of the bot, activities of the bot including a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot, [0048]).
The motivation to combine is similar to that of claim 20.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. (US 2018/0150524 A1), in view of Lee et al. (US 6,263,358 B1), further view Gershony et al. (US 2017/0180276 A1).

Regarding claim 4, Anger and Lee did not explicitly disclose the system of claim 1, wherein the hardware logic circuitry is configured to: detect that a particular calling BOT is preconfigured to interact with a particular called BOT responsive to detecting that a file associated with the particular calling BOT includes a reference to the particular called BOT.
Gershony discloses wherein the hardware logic circuitry is configured to: detect that a particular calling BOT is preconfigured to interact with a particular called BOT responsive to detecting that a file associated with the particular calling BOT includes a reference to the particular called BOT (Gershony [0005] a bot of a first type may be a restaurant reservation bot and a bot of a second type may be a food order bot. The method further includes selecting the first bot over the second bot based on content (detecting a reference to a particular calling BOT) within the one or more messages, and transmitting a bot command to the first bot based on the content. Transmitting the bot command to the first bot is in response to selecting the first bot over the second bot. The method further includes receiving responsive content from the first bot in response to transmitting the bot command to the first bot, and providing the responsive content from the first bot for presentation to at least the first user via the corresponding messaging application of the first user).
Anger, Lee and Gershony are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots or agents to service user request.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Gershony .

Claim(s) 6-9 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anger et al. (US 2018/0150524 A1), in view of Lee et al. (US 6,263,358 B1), further in view of Hosabettu et al. (US 2017/0269972 A1). 

Regarding claim 6, Anger and Lee disclose the system of claim 1, wherein the hardware logic circuitry provides a search engine that is configured to:
generate scores for BOTs under consideration, the scores reflecting extents to which the BOTs under consideration match the input query (Anger, [0048] the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot. The list or database may also track one or more filtering metrics 212 for filtering out candidate bots, and/or ranking metrics 214 for ranking the filtered list of bots (scores reflecting extents to which the BOTs under consideration match the input query) based at least in part on, e.g., retention and engagement metrics); and

wherein the output result is provided to a particular computing device that provides the input query(Anger [fig. 1A; 0049] the bot server 208 may employ bot search logic 210 (such as the logic depicted in FIG. 4) to search among the available bots for the top-ranked bot or bots to handle the request. The bot server 208 may serve as a proxy for the bot provider 222, by forwarding the client's request 218 to the bot provider 222 and receiving a response 220 from the bot provider 222. The response 220 may then be forwarded from the bot server 208 to the client device 202).
Anger and Lee did not explicitly disclose wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to the BOTS under consideration.
Hosabettu discloses wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to the BOTS under consideration (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT). 
Anger, Lee and Hosabettu are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.


Regarding claim 7, Anger and Lee disclose the system of claim 1, wherein the hardware logic circuitry provides a recommendation engine that is configured:
receive an input signal that identifies a reference BOT (Lee, Col. 24 lines 65-67, in an "agent definition" step 500, relevant to the definition layer 400, user inputs determine the agent in terms of its reasoning (and learning) abilities, goals, resources etc.);
send the output result that conveys the candidate BOT to a target entity (Lee, Col. 16, lines 1-2, Stage Eleven: send acceptance (conveys the candidate BOT that has been selected) and replies (S.sub.10 -S.sub.11)). Col. 39, lines 26-41, Referring to FIG. 13 and returning to the "MakeComputer" task mentioned above, the GANTT chart 700 might be displayed on screen with selection boxes for selecting the agent and task to look at. As shown, the selection boxes 1305, 1310 have been used to select task "MakeComputer" for agent C 1300. The GANTT chart 700 shows the decomposition of the "MakeComputer" task into MakeTonerCartridge (Agent T) 1315, MakeMonitor (Agent M) 1325, MakeCPU (Agent U) 1320 and MakePrinter (Agent P) 1316).

choose another candidate BOT from among the BOTs under consideration based at least on the scores (Anger [0088] At block 438, the system may select one or more top-ranked candidates. For example, the system may select the highest-ranked candidate, or may select a predetermined or dynamically determined number of candidates), and
send the output result that conveys the another candidate BOT to target entity (Anger [0049] discloses the bot server 208 may serve as a proxy for the bot provider 222, by forwarding the client's request 218 to the bot provider 222 and receiving a response 220 from the bot provider 222. The response 220 may then be forwarded from the bot server 208 to the client device 202).
Anger and Lee did not explicitly disclose wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to the BOTS under consideration.
Hosabettu discloses wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to 
Anger, Lee and Hosabettu are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Anger and Lee the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a maturity score, to automate one or more services offered by the BOTs, thus enhancing the user experience, Hosabettu [Abstract].

Regarding claim 8, Anger, Lee and Hosabettu disclose the system of claim 7, wherein the target entity is a particular user computing device operated by a particular user (Anger, [0109] In response to a request from a user (or other entity) for a particular object stored in a data store, the social networking server 536 may send a request to the data store for the object. The request may identify the user associated with the request. The requested data object may only be sent to the user (or a client system 510 of the user) if the authorization server determines that the user is authorized to access the object based on the privacy settings associated with the object).
The motivation to combine is similar to that of claim 7.

Regarding claim 9, Anger, Lee and Hosabettu disclose the system of claim 7, wherein the target entity is the reference BOT (Anger, [0048] discloses the bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot).
The motivation to combine is similar to that of claim 7.

Regarding claim 15, Anger and Lee disclose the method of claim 13, further comprising:
generating scores for BOTs under consideration based at least on the features, the scores reflecting extents to which the BOTs under consideration match the input query (Anger, [0048] discloses a bot server 208 may maintain a list or database of bots available to respond to the client device 202. The list or database may indicate a name of the bot, a type of requests that the bot is capable of handling, and an identity of a bot provider 222-i, representing a device supporting bot logic 224-i for instantiating a bot. The list or database may also track one or more filtering metrics 212 for filtering out candidate bots, and/or generating ranking/scores metrics 214 for ranking the filtered list of bots (scores reflecting extents to which the BOTs under consideration match the input query) based at least in part on, e.g., retention and engagement metrics),
choosing the candidate BOT from the BOTs under consideration based at least on scores (Anger, [0088] at block 438, based on the received request, the system may 
sending the output result that conveys the candidate BOT to a user computing device that provides the input query (Anger [0043] discloses that a system may select the top-ranked bot and provide a response only from that bot. The system may query the top-ranked bots and provide responses from each. In still other embodiments, the system may return a list of the top-ranked bots that are capable of responding to the request, and the user may select one of the bots for direct interaction),
receiving the activation event via an instruction by the user computing device to activate the candidate BOT (Anger [0039-0040], The user may select one of the search results in the search results element 104 to initiate communication (receiving the activation event via an instruction) with the selected entity. For example, selecting one of the entities may cause a new messaging thread to be generated between the user and the selected entity, [0039]. When the selected entity is a bot, the user may engage (receiving the activation event via an instruction) in conversation with the bot using the created thread, and may ask the bot to perform actions. For example, the user may ask the bot for information (e.g., the time at which a movie is playing, the name of a particular song, etc.) or may ask the bot to perform a task (e.g., purchasing tickets to the movie, or playing the song), [0040]); and 
invoking the candidate BOT responsive to the instruction (Anger [0039-0040], The user may select one of the search results in the search results element 104 to initiate communication with the selected entity. For example, selecting one of the entities may cause a new messaging thread to be generated between the user and the (invoking the candidate BOT responsive to the instruction) the bot to perform actions. For example, the user may ask the bot for information (e.g., the time at which a movie is playing, the name of a particular song, etc.) or may ask (invoking the candidate BOT responsive to the instruction) the bot to perform a task (e.g., purchasing tickets to the movie, or playing the song), [0040]).
Anger and Lee did not explicitly disclose wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to the BOTS under consideration.
Hosabettu discloses wherein the scores are based at least in part on respective BOT delegation features reflecting instances in which other BOTS delegated control to the BOTS under consideration (Hosabettu [0052] discloses the calculation of a rank order (score) of a BOT). The rank order is calculated using the frequency of requests to the BOT, the number of requests handled by the BOT which also represents the number of times the BOT is delegated control by another BOT). 
Anger, Lee and Hosabettu are analogous because these teachings are from the same field of endeavor with respect to disclosing techniques for using bots to offer one or more automated services.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Hosabettu into the teachings of Anger and Lee the motivation would have been the integration of a plurality of BOTs by synchronizing data amongst the plurality of BOTs based on a 

Regarding claim 16, see similar rejection of claim 7 where the method is taught by the method.

Regarding claim 17, Anger, Lee and Hosabettu disclose the method of claim 16, wherein the target entity is a user computing device (Anger [0090] At block 444, any responses received from the bots may be transmitted to the client device that submitted the original input, and processing may return to block 402 to await additional input) and 
the activation event comprises an instruction received from the user computing device (Anger [0049, 0090] discloses the bot server 208 may serve as a proxy for the bot provider 222, by forwarding the client's request 218 to the bot provider 222 (activating bot 222 based client request) and receiving a response 220 from the bot provider 222. The response 220 may then be forwarded from the bot server 208 to the client device 202, [0049]. At block 444, any responses received from the bots may be transmitted to the client device that submitted the original input, and processing may return to block 402 to await additional input from the client).
The motivation is similar to that of claim 16

Regarding claim 18, Anger, Lee and Hosabettu disclose the method of claim 16, where the target entity is the reference BOT (Lee, Col 14, lines 56-67, Resource Phase: In this phase, an agent A2 has been triggered by an incoming message from another (where the target entity is the reference BOT) which for instance needs to delegate tasks), and 
the activation event comprises an instruction received from the reference BOT (Lee, Col 14, lines 56-67, Resource Phase: In this phase, an agent A2 has been triggered by an incoming message (the activation event comprises an instruction received from the reference BOT) from another Agent A1 which for instance needs to delegate tasks).
The motivation is similar to that of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/D.F.D/ Examiner, Art Unit 2443   

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443